DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman et al., hereinafter Venkatraman, US Publication No. 2004/0064801.

Regarding Claim 1, Venkatraman teaches a method for recording an integrated circuit version, which is adapted to a register in an integrated circuit (Venkatraman paragraphs [0006] and [0084], wherein registers are used to store the version identifier of the circuit), the method comprising: 
recording the integrated circuit version with N bits, wherein N is an integer that is greater than 1 (Venkatraman paragraph [0087], wherein the version identifier is composed of a plurality of bits, an example shown in paragraph [0110] of an N bit version identifer); and 
amending only a bit value of at least one bit selected from the N bits that have not been used for denoting any past integrated circuit version each time when the integrated circuit is revised (Venkatraman paragraphs [0053] and [0110], where only a single bit may be changed each time the circuit is changed).

Regarding Claim 2, Venkatraman further teaches wherein, each time when the integrated circuit is revised, the bit value is a bit value of a lowest bit from the N bits that have not been used for denoting any past integrated circuit version (Venkatraman paragraph [0110], wherein the least significant bit is incremented when the version is changed).

Regarding Claim 3, Venkatraman further teaches wherein, when an initial bit value of each of the N bits is a first bit value, and when a bit value of at least one first bit of the N bits is set as a second bit value for denoting a first version of the integrated circuit version, the at least one bit that has not been used for denoting any past integrated circuit version refers to at least one second bit whose bit value is still the first bit value (Venkatraman paragraphs [0053] and [0110], where only a single bit may be changed each time the circuit is changed, leaving the value of the other bits unchanged).

Regarding Claim 4, Venkatraman teaches a system for recording an integrated circuit version, comprising: 
a register arranged in an integrated circuit (Venkatraman paragraphs [0006] and [0084], wherein registers are used to store the version identifier of the circuit), which is configured to record the integrated circuit version with N bits, wherein N is an integer that is greater than 1 (Venkatraman paragraph [0087], wherein the version identifier is composed of a plurality of bits, an example shown in paragraph [0110] of an N bit version identifer); and 
a control circuit coupled to the register (Venkatraman paragraphs [0087]-[0088], see block 650 that controls the register bit cell 630), which is configured to amend only a bit value of at least one bit selected from the N bits that have not been used for denoting any past integrated circuit version each time when the integrated circuit is revised (Venkatraman paragraphs [0053] and [0110], where only a single bit may be changed each time the circuit is changed).

Regarding Claim 5, Venkatraman further teaches wherein, each time when the integrated circuit is revised, the control circuit amends only the bit value of a lowest bit from the N bits that have not been used for denoting any past integrated circuit version (Venkatraman paragraph [0110], wherein the least significant bit is incremented when the version is changed).

Regarding Claim 6, Venkatraman further teaches wherein, when an initial bit value of each of the N bits is a first bit value, and when a bit value of at least one first bit of the N bits is set as a second bit value for denoting a first version of the integrated circuit version, the at least one bit that has not been used for denoting any past integrated circuit version refers to at least one second bit whose bit value is still the first bit value (Venkatraman paragraphs [0053] and [0110], where only a single bit may be changed each time the circuit is changed, leaving the value of the other bits unchanged).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851